     Case 3:20-cv-03678-MCR-EMT Document 36 Filed 03/23/21 Page 1 of 1




                                                                           Page 1 of 1

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA
ex rel. ROBERT V SMITH,

      Plaintiff,

v.                                           CASE NO. 3:20cv3678-MCR-EMT

JAY A ODOM,
OKALOOSA COUNTY BOARD OF
COUNTY COMMISSIONERS,

     Defendants.
_________________________________/

                                     ORDER
      Pursuant to the parties’ response to the Court’s inquiry regarding sealing, ECF

No. 35, the Amended Complaint will remain SEALED for a period of sixty (60)

days from the date of filing, and the pending Motion to Dismiss, ECF No. 24, is

MOOT.

      DONE AND ORDERED this 23rd day of March 2021.



                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
